Case 2:19-cv-00207-UA-MRM Document 1 Filed 04/03/19 Page 1 of 5 PageID 1




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF FLORIDA
                        FORT MYERS DIVISION


  JOANNE APRILE

                                         Plaintiff,       CASE NO.:

                          v.


  J. MCGARVEY CONSTRUCTION                                 JURY TRIAL DEMANDED
  COMPANY, INC.,
  a Florida Corporation,

                                      Defendant.
                                                      /

               COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, JOANNE APRILE (“Aprile” or “Plaintiff”), by and through her

 undersigned attorney, sues Defendant, J. McGarvey Construction Company, Inc., a

 Florida Corporation (“McGarvey” or “Defendant”) and states as follows:
                                 NATURE OF ACTION

                Plaintiff brings this action against Defendant, her former employer, for in

 violation of the Fair Labor Standards Act of 1938, 29 U.S.C. §§ 201–219 (“FLSA”).
                                     JURISDICTION

                This Court has jurisdiction over this controversy pursuant to 29 U.S.C.

 § 216(b), 28 U.S.C. § 1331, and 28 U.S.C. § 1343.

                Defendant is subject to the personal jurisdiction of the United States

 District Court because it engages in substantial and not isolated activity within this judicial

 district.

                Defendant is also subject to the personal jurisdiction of the United States




                                              [1]
Case 2:19-cv-00207-UA-MRM Document 1 Filed 04/03/19 Page 2 of 5 PageID 2




 District Court because it operates, conducts, engages in, and/or carries on business in the

 Middle District of Florida. Specifically, Defendant’s principal place of business is located

 at 12752 Trade Way Drive, Ste. 1, Bonita Springs, Florida 34135.
                                   FLSA COVERAGE

                At all times material, Defendant employed at least two or more employees

 who handled, sold, or otherwise worked with goods or materials that had once moved

 through interstate commerce.

                At all times material, Defendant had gross sales volume of at least $500,000

 annually.

                At all times material, Defendant was and continues to be an “enterprise

 engaged in commerce” within the meaning of the FLSA.

                Defendant is an employer covered by the FLSA.
                                           VENUE

                Venue is proper in the United States District Court for the Middle District

 of Florida based upon the following:

                a. The unlawful pay practices alleged herein occurred in Bonita Springs,

                    Florida, in the Middle District of Florida;
                b. At all times material hereto, Defendant was and continues to be a

                    Florida Corporation registered with the Florida Department of

                    Corporations, with a Florida Registered Agent and a license to do

                    business within this judicial district.

                c. Defendant employed Plaintiff in the Middle District of Florida.
                                         PARTIES

                At all times material hereto, Plaintiff was a resident of Collier County,




                                              [2]
Case 2:19-cv-00207-UA-MRM Document 1 Filed 04/03/19 Page 3 of 5 PageID 3




 Florida, in the Middle District of Florida.

                Defendant was, and continues to be, a Florida Corporation engaged in the

 transaction of business in Lee County, Florida, with its principal place of business located

 in Bonita Springs, Florida.

                At all times material hereto, Plaintiff was an “employee” of Defendant

 within the meaning of the FLSA.

                At all times material hereto, Defendant was and continues to be an

 “employer” within the meaning of the FLSA.

                     STATEMENT OF CLAIM
                             COUNT I
          VIOLATION OF 29 U.S.C. § 207 (UNPAID OVERTIME)

                Plaintiff realleges Paragraphs 1 through 13 as if fully stated herein.

                At all times material hereto, Defendant built new, custom single family

 homes and also remodeled single family homes.

                Defendant hired Plaintiff in or around August 2017. Plaintiff was hired by

 Defendant to work in the position of “Project Manager.”

                Plaintiff was paid a salary basis and treated as exempt from overtime by the
 employer. However, Plaintiff was improperly classified as exempt as her position and duties

 did not satisfy any of the applicable exemptions to overtime under the FLSA.

                Plaintiff’s employment ceased on or about November 15, 2018.

                Beginning with the date of Plaintiff’s hire in August 2017 and continuing

 through on or about November 15, 2018, Plaintiff worked hours and workweeks in excess

 of forty (40) per week for which she was not compensated at the statutory rate of time and

 one-half the regular rate for all hours actually worked.




                                               [3]
Case 2:19-cv-00207-UA-MRM Document 1 Filed 04/03/19 Page 4 of 5 PageID 4




                Plaintiff is entitled to be paid at the rate of time and one-half her regular

 hourly rate for all hours worked in excess of the maximum hours provided for in the FLSA.

                Defendant failed to pay Plaintiff overtime compensation in the lawful

 amount for all hours worked in excess of the maximum hours provided for in the FLSA.

                Defendant knew of and/or showed a willful disregard for the provisions of

 the FLSA as evidenced by Defendant’s failure to compensate Plaintiff at the statutory rate

 of time and one-half for the hours worked in excess of forty (40) hours per week when

 Defendant knew or should have known such was due.

                As a direct and proximate result of Defendant’s willful disregard of the

 FLSA, Plaintiff is also entitled to liquidated damages pursuant to the FLSA.

                Due to the unlawful acts of Defendant, Plaintiff has suffered damages in the

 form of unpaid overtime wages, plus liquidated damages in an equal amount.

                Plaintiff is entitled to an award of her reasonable attorney’s fees and costs

 pursuant to 29 U.S.C. § 216(b).

        WHEREFORE, Plaintiff respectfully requests that final judgment be entered in

 her favor against Defendant as follows:
                a. Declaring that Defendant has violated the maximum hour provisions of

                   29 U.S.C. § 207;

                b. Awarding Plaintiff overtime compensation in amounts according to

                   proof;

                c. Awarding Plaintiff liquidated damages in an equal amount to unpaid

                   overtime;

                d. Awarding Plaintiff reasonable attorney’s fees and costs and expenses of

                   this litigation pursuant to 29 U.S.C. § 216(b);



                                            [4]
Case 2:19-cv-00207-UA-MRM Document 1 Filed 04/03/19 Page 5 of 5 PageID 5




               e. Awarding Plaintiff post-judgment interest; and

               f. Ordering any other and further relief this Court deems to be just and

                   proper.
                                    JURY DEMAND
       Plaintiff demands trial by jury on all issues so triable as of right.

 Dated: April 3, 2019
                                  Respectfully submitted,
                                             By:    /s/ Jason L. Gunter
                                                    Jason L. Gunter
                                                    Fla. Bar No. 0134694
                                                    Conor P. Foley
                                                    Fla. Bar No. 111977
                                                    Victor R. Bermudez
                                                    Fla. Bar No. 1010344
                                                    GUNTERFIRM
                                                    1514 Broadway, Suite 101
                                                    Fort Myers, FL 33901
                                                    Phone: (239) 334–7017
                                                    Fax: (239) 236–8008
                                                    Email: Jason@Gunterfirm.com
                                                    Email: Conor@Gunterfirm.com
                                                    Email: Victor@Gunterfirm.com




                                              [5]
